DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The Amendment filed 03/23/2022 has been entered. Claims 1-5, 8-13 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application CN201711092225.4 filed on 11/08/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8, 9 are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?
  Yes claim 1 is directed towards a method, claim 8 is directed towards a system and claim 9 is directed towards a device.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 
 Yes, the claims are directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The process in claims 1, 8 and 9 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. It merely consists of determining a moving space of a target vehicle and a target object during parking, this is similar to a human being determining based on a route and a size of a vehicle and a pedestrian their moving space. Identifying a target object that conflicts with a target vehicle, this is similar to a human identifying based on two paths that two vehicles will collide. Determining moving priorities is similar to a human being determining that a priority is for a pedestrian to cross before a vehicle parks. Determining a moving route of the pedestrian based on a location of a vehicle and a location of the mobile device, is similar to a human determining by observation a route that the person will take to their car based on the persons location and the car location and/or an exit location. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle or the use of the object data in controlling the vehicle in a specific manner.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1,8, 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  Sending a moving order coordination instruction, receiving the moving order instruction, receiving a car pick-up notification referred to above as insignificant extra-solution activity. The vehicle in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) receives the data that is transmitted from the computer system and does not perform any further functions.  While the data is selected and transmitted, it is not transformed by any steps of the method, or used implement a specific control of the vehicle.
Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claims 1, 8 and 9 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. Sending a moving order coordination instruction, receiving the moving order instruction, receiving a car pick-up notification referred to above as insignificant extra-solution activity, is not considered significantly more because determining is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1, 8 and 9 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8 and 9 are directed towards non-statutory subject matter.
Claims 2, 3, 4, 10, 11 ,12 are considered part of the insignificant extra solution data gathering.
Claim 13 is considered part of the abstract idea as they recite steps related to sending the moving order instructions to the vehicle, which are considered mental steps, as discussed in claim 1, step 2A, i.e. all steps could practically be performed by a person giving instructions to a vehicle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable by Mathony (FR3028999) in view of Donnelly (US20180342157) and Stefan (DE102015214005) and Morita (US20180299884) and Russel (US20190122037).
Regarding claim 1, Mathony teaches a moving control comprising:
Determining by, a management device, a moving space of a target vehicle and moving space of at least one target object during a parking period that the target vehicle is parking in a parking lot, wherein the at least one target object includes a pedestrian, and wherein the distance between each of the at least one target object and target vehicle is less than a preset threshold(page 3 lines 20-25 disclosing the set trajectories “moving space” of the vehicles are sent to the parking device when the two vehicles are parking in a parking lot, i.e. a target vehicle and a target object, page 4 third paragraph discloses the parking device “management device” monitors traffic between vehicles to keep a minimum predefined distance “preset threshold”. page 4 lines 1-13 disclosing the target object can be a pedestrian);
identifying, from the at least one target object, at least one conflicting target object with the determined moving space that overlaps with the determined moving space of the target vehicle(page 4 lines 6-13 disclosing detecting “identifying” a moving body “target object” that may collide with the vehicle “target vehicle”, i.e. the moving spaces overlap); 
Determining, by the management device, moving priorities of the target vehicle and the at least one conflicting target object according to a preset rule(page 4 lines 1-13 disclosing giving priorities of the target vehicle and at least one target object “moving body” based on preset rule); and
Sending, by the management device, a moving order coordination instruction to the target vehicle and the at least one conflicting target object based on the moving priorities(page 4 lines 1-13 disclosing sending a stop order “moving order coordination instruction” to the target vehicle. Page 3 last paragraph - page 4 line disclosing giving a priority to a manually driven car “target object” using a sign in the parking over an autonomous vehicle “target vehicle”, this is interpreted as sending the moving order to the target object).
Mathony does not teach, receiving by the management device, a car pick-up notification, sent by a mobile device carried by the pedestrian; in response to the car pick-up notification, determining, by the management device, a moving route of the pedestrian based on a location of the mobile device, and one of a location of a vehicle corresponding to the mobile device or a location of an exit of the parking lot; and determining, by the management device, a moving space of the pedestrian based on the moving route of the pedestrian and a body size of the pedestrian.
Donnelly teaches receiving by the management device, a car pick-up notification, sent by a mobile device carried by the pedestrian ([0031]-[0032] disclosing operations computing system “management device” receiving a vehicle pick-up request “car pick-up notification” from a user’s device “mobile device”);
In response to the car pick-up notification, determining, by the management device, a moving route of the pedestrian ([0037] disclosing determining a moving route of the pedestrian in response to the pick-up notification);
Mathony and Donnelly are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Donnelly of receiving by the management device, a car pick-up notification, sent by a mobile device carried by the pedestrian and in response to the car pick-up notification in order to improve the situational awareness of an autonomous vehicle that is waiting for a user of a vehicle service (Donnelly [0028]).
Stefan teaches determining, by the management device, a moving route of the pedestrian based on a location of the mobile device, and one of a location of a vehicle corresponding to the mobile device or a location of an exit of the parking lot ([84] disclosing determining a pedestrian route to a meeting point with the autonomous vehicle based on a current location of the pedestrian and a location of an exit of the parking lot. Also, since the vehicle travels to the meeting location, it can be interpreted based on the vehicle location as well. [59] disclosing determining position of the pedestrian by mobile device).
Mathony and Stefan are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Stefan of determining, by the management device, a moving route of the pedestrian based on a location of the mobile device, and one of a location of a vehicle corresponding to the mobile device or a location of an exit of the parking lot in order to predict the future position of the person to prevent behind-the-person driving (Stefan [103]).
Morita teaches determining, by the management device, a moving space of the pedestrian based on the moving route of the pedestrian and a body size of the pedestrian ([0072] and [0146]-[0147] disclosing determining an occupied area “moving space” by a vehicle based on the route and size of the vehicle. While Morita does not explicitly teach a size of a pedestrian, it teaches predicting an occupied moving space of an object that may interfere with the vehicle based on the route and size of the object).
Mathony and Morita are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Morita of determining, by the management device, a moving route of the object and determining, by the management device, a moving space of the object based on the moving route of the pedestrian and a body size of the object in order to avoid contact accidents and enabling the high effective use of the road space (Morita [0135]).
Russel teaches determining a moving space of the pedestrian based a body size of the pedestrian ([0045]-[0046] disclosing a grid-based projection of possible future locations of a passenger. Figures 8, shows the objects such as vehicles and pedestrians in a bounding box based on the sizes of the object “passenger” inside a grid. [0038] disclosing the bounding box of an object is based on the size of the object. Figure 13 disclosing the size of bound box of a pedestrian and the moving space around him for example bounding box 584 and moving space 1284).
Mathony and Russel are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Russel of determining a moving space of the pedestrian based a body size of the pedestrian in order to determine the vehicle's location and to detect and respond to objects when needed to reach the location safely (Russel [0033]).


Regarding claim 2, Mathony as modified by Donnelly, Stefen, Morita and Russel teaches the method according to claim 1, wherein the moving space of the target vehicle is determined, by the management system, based on receiving from the target vehicle one of:
the moving space of the target vehicle from the target vehicle; 
a predicted moving track of the target vehicle target and a size of the target vehicle the; or
one or more of a parking space direction, target vehicle information, obstacle information, or
target parking space information from the target vehicle, wherein the target vehicle information comprises an identifier of the target vehicle, or a location and a size of the target vehicle, the obstacle information comprises an identifier of an obstacle, or a location and a size of an obstacle, and the target parking space information comprises an identifier of a target parking space or a location and a size of a target parking( Mathony page 3 lines 20-25 disclosing the set trajectories “moving space” of the vehicles are sent to the parking device when the two vehicles are parking, i.e. a target vehicle and a target object).

Regarding claim 3, Mathony as modified by Donnelly, Stefen, Morita and Russel teaches the method according to claim 1, wherein the moving space of each of the at least one target object is determined, by the management system, based on receiving from the corresponding target object one of:
Moving space of the target object;
A predicted track of the target object and a size of the target object; or
Moving related information of the target object comprising a moving destination location and target object information, wherein the target object information comprises an identifier of the target object or a location and a size of the target object(Mathony page 3 lines 20-25 disclosing the set trajectories “moving space” of the vehicles are sent to the parking device when the two vehicles are parking, i.e. a target vehicle and a target object).

Regarding claim 4, Mathony as modified by Donnelly, Stefen, Morita and Russel teaches the method according to claim 1, wherein the target object comprises a pedestrian and a vehicle, and the preset rule comprises at least on:
a moving priority of the pedestrian is higher than the vehicle; 
a moving priority of a vehicle driving out of a parking space is higher than that a vehicle driving into a parking space; 
a moving priority of a disabled pedestrian is higher than that a non-disabled pedestrian;
a moving priority of an emergency vehicle is higher than a non-emergency vehicle;
a moving priority of a public vehicle is higher than that 
moving priorities of pedestrians with a same attribute or vehicles with a same attribute are randomly allocated(Mathony page 4 lines 1-13 disclosing sending a stop order “moving order coordination instruction” to the target vehicle when a pedestrian may collide with the vehicle, i.e. moving priority of the pedestrian is higher than the vehicle).


Regarding claim 8, Mathony teaches a moving control system, wherein the system comprises a management device and a target vehicle(page 3 lines 20-25 disclosing a parking device “management device” and at least a target vehicle);
the management device is configured to determine a moving space of a target vehicle and moving space of at least one target object during a parking period that the target vehicle is parking in a parking lot, wherein the at least one target object includes a pedestrian, and wherein the distance between each of the at least one target object and target vehicle is less than a preset threshold(page 3 lines 20-25 disclosing the set trajectories “moving space” of the vehicles are sent to the parking device when the two vehicles are parking, i.e. a target vehicle and a target object, page 4 third paragraph discloses the parking device monitors traffic between vehicles to keep a minimum predefined distance “preset threshold”. page 4 lines 1-13 disclosing the target object can be a pedestrian);
identify, from the at least one target object, at least one conflicting target object with the determined moving space that overlaps with the determined moving space of the target vehicle(page 4 lines 6-13 disclosing detecting “identifying” a moving body “target object” that may collide with the vehicle “target vehicle”, i.e. the moving spaces overlap); 
determine a moving priorities of the target vehicle and the at least one conflicting target object according to a preset rule(page 4 lines 1-13 disclosing giving priorities of the target vehicle and at least one target object “moving body” based on preset rule); and
send a moving order coordination instruction to the target vehicle and the at least one conflicting target object based on the moving priorities(page 4 lines 1-13 disclosing sending a stop order “moving order coordination instruction” to the target vehicle. Page 3 last paragraph - page 4 line disclosing giving a priority to a manually driven car “target object” using a sign in the parking over an autonomous vehicle “target vehicle”, this is interpreted as sending the moving order to the target object).
The target vehicle is configured to receive, during the parking period of the target vehicle, the moving order coordination instruction sent by the management device, and perform parking processing according to the moving order coordination instruction (page 4 lines 1-13 disclosing stopping the vehicle by sending a stop signal “moving order coordination instruction” to the target vehicle when a pedestrian may collide with the vehicle, i.e. for the vehicle to stop after the signal is sent, the signal must be received by the vehicle).
Mathony does not teach, receiving by the management device, a car pick-up notification, sent by a mobile device carried by the pedestrian; in response to the car pick-up notification, determining, by the management device, a moving route of the pedestrian based on a location of the mobile device, and one of a location of a vehicle corresponding to the mobile device or a location of an exit of the parking lot; and determining, by the management device, a moving space of the pedestrian based on the moving route of the pedestrian and a body size of the pedestrian.
Donnelly teaches receiving by the management device, a car pick-up notification, sent by a mobile device carried by the pedestrian ([0031]-[0032] disclosing operations computing system “management device” receiving a vehicle pick-up request “car pick-up notification” from a user’s device “mobile device”);
In response to the car pick-up notification, determining, by the management device, a moving route of the pedestrian ([0037] disclosing determining a moving route of the pedestrian in response to the pick-up notification);
Mathony and Donnelly are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Donnelly of receiving by the management device, a car pick-up notification, sent by a mobile device carried by the pedestrian and in response to the car pick-up notification in order to improve the situational awareness of an autonomous vehicle that is waiting for a user of a vehicle service (Donnelly [0028]).
Stefan teaches determining, by the management device, a moving route of the pedestrian based on a location of the mobile device, and one of a location of a vehicle corresponding to the mobile device or a location of an exit of the parking lot ([84] disclosing determining a pedestrian route to a meeting point with the autonomous vehicle based on a current location of the pedestrian and a location of an exit of the parking lot. Also, since the vehicle travels to the meeting location, it can be interpreted based on the vehicle location as well. [59] disclosing determining position of the pedestrian by mobile device).
Mathony and Stefan are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Stefan of determining, by the management device, a moving route of the pedestrian based on a location of the mobile device, and one of a location of a vehicle corresponding to the mobile device or a location of an exit of the parking lot in order to predict the future position of the person to prevent behind-the-person driving (Stefan [103]).
Morita teaches determining, by the management device, a moving space of the pedestrian based on the moving route of the pedestrian and a body size of the pedestrian ([0072] and [0146]-[0147] disclosing determining an occupied area “moving space” by a vehicle based on the route and size of the vehicle. While Morita does not explicitly teach a size of a pedestrian, it teaches predicting an occupied moving space of an object that may interfere with the vehicle based on the route and size of the object).
Mathony and Morita are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Morita of determining, by the management device, a moving route of the pedestrian and determining, by the management device, a moving space of the pedestrian based on the moving route of the pedestrian and a body size of the pedestrian in order to avoid contact accidents and enabling the high effective use of the road space (Morita [0135]).
Russel teaches determining a moving space of the pedestrian based a body size of the pedestrian ([0045]-[0046] disclosing a grid-based projection of possible future locations of a passenger. Figures 8, shows the objects such as vehicles and pedestrians in a bounding box based on the sizes of the object “passenger” inside a grid. [0038] disclosing the bounding box of an object is based on the size of the object. Figure 13 disclosing the size of bound box of a pedestrian and the moving space around him for example bounding box 584 and moving space 1284).
Mathony and Russel are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony to incorporate the teaching of Russel of determining a moving space of the pedestrian based a body size of the pedestrian in order to determine the vehicle's location and to detect and respond to objects when needed to reach the location safely (Russel [0033]).
Claims 9-12 are rejected for similar reasons as claims 1-4 see above rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable by Mathony(FR3028999) in view of Donnelly (US20180342157) and Stefan (DE102015214005) and Morita (US20180299884) and Russel and Okamura(JP2014104939).
Regarding claim 5, Mathony as modified by Donnelly, Stefen, Morita and Russel teaches the method according to claim 1, wherein the sending, by the management device, the moving order coordination instruction to the target vehicle and the at least one conflicting target object based on the moving priorities comprises:
Sending, by the management device, a suspend-parking instruction to the target vehicle when a moving priority of any of the at least one conflicting target object is higher than target vehicle (Mathony page 3 lines 20-25 disclosing the set trajectories “moving space” of the vehicles are sent to the parking device when the two vehicles are parking); and
Mathony does not teach sending, by the management device, a continue-parking instruction to the target vehicle after all conflicting target objects of the at least one conflicting target object with moving priorities higher than that of the target vehicle move out of the moving space of the target vehicle.
Okamura teaches sending, by the management device, a continue-parking instruction to the target vehicle after all conflicting target objects of the at least one conflicting target object with moving priorities higher than that of the target vehicle move out of the moving space of the target vehicle([0012] disclosing restoring “continue parking” the parking of the vehicle with the low priority vehicle “target vehicle” after the vehicle with the high priority vehicle “target object” has deviated from the guide route of the low priority vehicle).
Mathony as modified by Donnelly, Stefen, Morita and Russel and Okamura are analogous art because they are in the same field of endeavor, parking management devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mathony as modified by Donnelly, Stefen, Morita and Russel to incorporate the teaching of Okamura of sending a continue-parking instruction to the target vehicle after all conflicting target objects of the at least one conflicting target object with moving priorities higher than that of the target vehicle move out of the moving space of the target vehicle in order to avoid collision with other vehicles.

Claim 13 is rejected for similar reasons as claim 5, see above rejection.
			    Response to Arguments
Applicant’s arguments filed 3/23/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the 35 U.S.C 101 rejection, the claim is still rejected under the 101 rejection, see full rejection above. Receiving the car notification request is insignificant extra-solution activity, is not considered significantly more because determining is mere data gathering, or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II).
With respect to the applicant’s argument regarding the 35 U.S.C 102 and 35 U.S.C 103 rejections: Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200070890 discloses parking priorities between vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664